DETAILED ACTION
This office action is in response to claims filed 22 January 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: “associated with one more additional” should read “one or more additional”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20,
a.	In line 2, it is not particularly pointed out or distinctively claimed what is meant by “a configuration of networking manager virtual machines” (i.e., how can different networking manager virtual machines have a single configuration?). For examination purposes, the examiner will interpret this as multiple configurations each corresponding to a networking manager virtual machine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BIEMUELLER et al. Patent No.: US 10,404,579 B1 (hereafter BIEMUELLER), in view of RUAN et al. Pub. No.: US 2009/0113031 A1 (hereafter RUAN).

Regarding claim 1, BIEMUELLER teaches the invention substantially as claimed, including:
A method comprising: 
identifying a request to modify a configuration of a…virtual machine ([Column 6, Lines 13-16] The request to migrate the original VM instance 114 from the source location 110 to the target location 112 may be received by a migration manager 104 operating with the computing resource service provider 102. [Column 5, Line 65-Column 6, Line 4] The determination that the original VM instance 114 can be migrated from the source location 110 to a target location 112 may also be made by a service, process, or module operating in association with the computing resource service provider that may be configured to determine more optimal locations form virtual machine instances (i.e., migrating a virtual machine changes, or “modifies” the location, representing a “configuration” of the resources of the virtual machine to a more optimal one, such as a lower cost configuration contemplated in Column 5, Lines 58-62)) on a host ([Column 1, Lines 6-8] Modern computer systems are frequently implemented as virtual computer systems operating collectively on one or more host computer systems); 
in response to the request, notifying a daemon on the host to establish a channel with a [network] agent to receive communications in place of the…virtual machine ([Column 3, Lines 59-63] In the route stage of the migration, packet processing by the original virtual machine instance is stopped (because the original virtual machine instance is paused), and the incoming packets are redirected to a privileged domain (i.e., “daemon”) on the host computer. [Column 17, Lines 44-54] In the route stage of the migration, the network connection 514 is reconfigured so that incoming packets 516 from the network 518 that are addressed to be sent to the original VM instance are not delivered 520 to the paused original VM instance 506. Instead, those packets are delivered 530 to the privileged instance 526 and stored in an incoming packet queue 528…The privileged instance intercepts the network packets using the direct connection to the hardware described above (i.e., the privileged instance “establishes” a connection or “channel” between it and an entity, or “agent” in the network, and the privileged instance uses the connection to intercept packets that would normally be routed to the original VM instance instead, thereby receiving packets “in place of” the original VM instance)); 
identifying an indication that the modification to the configuration for the…virtual machine is complete ([Column 27, Lines 30-32] After the flip stages 1222, the migration manager may then determine whether the flip of the virtual machine instance was a success 1228. The migration manager may determine that the virtual machine instance was successfully flipped from the source to the target if the memory and/or state (collectively referred to herein as the “instance state”) of the virtual machine instance at the target is sufficiently the same as the instance state of virtual machine instance at the source (i.e., the memory and/or state of the virtual machine instance at the target provides an “indication” that the migration of the virtual machine instance is complete)); and 
in response to the indication, notifying the daemon on the host to break the channel with [network] agent ([Abstract] During the critical phase, which must be kept as short as possible, a virtual machine instance is paused, network packets are rerouted to a temporary packet queue. [Column 27, Line 60-Column 28, Line 8] If it is the case that the flip of the virtual machine instance was a success 1228, the migration manager may start the virtual machine instance at the target 1230 and may complete the teardown of the source 1232 as described herein, so that the virtual machine instance at the target may operate in place of the virtual machine instance at the source, thus completing the successful migration…The teardown of the source 1232 may remove duplicate network mapping, may remove redundant block storage connections, and may terminate connections with other services and/or resources (i.e., in tearing down the source, packets are no longer rerouted to the temporary packet queue within the privileged instance of the source, because the connection with the network entity is terminated, or “broken”)).  

While BIEMUELLER discloses a privileged instance that intercepts communication from an external network source during a virtual machine migration, BIEMUELLER does not explicitly disclose:
a networking manager virtual machine, and
a control plane agent.

However, in analogous art, RUAN teaches:
a networking manager virtual machine, and a control plane agent ([0018] A user 211 performs control operations through a user interface 203 associated with an instance of a single tenant network management tool implemented in a virtual machine (not shown) (i.e., the virtual machine implementing the network management tool represents a “networking manager virtual machine”). The user interface 203 communicates with the backend management server control plane 201 (i.e., “control plane agent”) to perform management operations on the tenant network 209 (i.e., the virtual machine and control plane communicate to perform said management operations)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined RUAN’s teaching of communications between a virtual machine implementing a networking management tool and a control plane, with BIEMUELLER’s teaching of intercepting communications between a virtual machine and an external network agent, to realize, with a reasonable expectation of success, a system that includes communication between a virtual machine and an external network agent, as in BIEMUELLER, wherein the virtual machine executes a network management tool, and the external network agent is a control plane agent, as in RUAN. A person of ordinary skill would have been motivated to make this combination so that separate virtual machines can implement control plane modules to minimize modification of an original single tenant network management tool (RUAN [0020]).

Regarding claim 5, BIEMUELLER further teaches:
initiating a modification to the configuration of the…virtual machine ([Column 6, Lines 35-48] The migration manager 104 may manage (or orchestrate) the migration by selecting one or more operations to perform based at least in part on the state of the migration and/or the classification of one or more requests (e.g., application programming interface requests) and then by performing those selected operations. For example, the migration manager may select and perform one or more operations to determine the proper order for migration, manage a workflow for migration, issue commands to the systems, services, processes, and resources associated with the migration, determine whether the migration is successful, start and stop virtual machine instances, determine whether the migration has failed, determine whether the migration should be cancelled, and manage a migration rollback if errors occur (i.e., migration manager initiates the virtual machine migration that modifies the configuration of the virtual machine)).  

Regarding claim 9, BIEMUELLER further teaches:
in the daemon, establishing the channel with the [network] agent ([Column 17, Lines 44-54] In the route stage of the migration, the network connection 514 is reconfigured so that incoming packets 516 from the network 518 that are addressed to be sent to the original VM instance are not delivered 520 to the paused original VM instance 506. Instead, those packets are delivered 530 to the privileged instance 526 and stored in an incoming packet queue 528…The privileged instance intercepts the network packets using the direct connection to the hardware described above (i.e., the privileged instance, acting as the daemon, intercepts the packets via a channel “established” at least partially within the privileged instance)).  

Regarding claims 10, 14, and 18, they are system claims that comprise limitations similar to those of claims 1, 5, and 9 respectively, and are therefore rejected for at least the same rationale. BIEMUELLER further teaches the additional limitations of a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus ([Column 35, Lines 19-26] Processes described herein (or variations and/or combinations thereof) may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processors, by hardware or combinations thereof).

Claims 2-3, and 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over BIEMUELLER, in view of RUAN, as applied to claims 1, and 10 above, and in further view of ASHOK et al. Pub. No.: US 2014/0068600 A1 (hereafter ASHOK).

Regarding claim 2, while BIEMUELLER discloses modifying a configuration of a virtual machine through migrations, the combination of BIEMUELLER and RUAN does not explicitly disclose:
the request to modify the configuration of the networking manager virtual machine comprises a request to increase processing resources and/or memory resources for the networking manager virtual machine.  

	However, in analogous art, ASHOK teaches:
the request to modify the configuration of the…virtual machine comprises a request to increase processing resources and/or memory resources for the…virtual machine ([0064] In step 501, administrative server 301 receives an instruction from a customer to resize a virtual machine 309 (e.g., virtual machine 309 A) in terms of its physical processor cores and memory capacity to be utilized in the production environment. [0065] In step 502, a determination is made by administrative server 301 as to whether the current physical cloud computing node 201 (e.g., cloud computing node 201A) where the virtual machine 309 is operating has sufficient capacity to provide the newly required resources (i.e., the resources that need to be utilized in the resized virtual machine. [0066] If the current physical cloud computing node 201 does not have sufficient capacity to provide the newly required resources, then, in step 503, administrative server 301 migrates the virtual machine 309 to be resized to a new physical cloud computing node 201 that has sufficient capacity to provide the newly required resources).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined ASHOK’s teaching of migrating a virtual machine to increase processing core and memory capacity in response to a request for additional resources, with the combination of BIEMUELLER and RUAN’s teaching of migrating networking manager virtual machines to realize, with a reasonable expectation of success, a system that migrates a networking manager virtual machine, as in BIEMUELLER and RUAN, to increase processing core and memory capacity, as in ASHOK. A person having ordinary skill would have been motivated to make this combination to enable physical resources to be used more efficiently on physical cloud computing nodes (ASHOK [0006]).

Regarding claim 3 ASHOK further teaches:
the processing resources comprise processing cores ([0068] The customer may request to resize virtual machine 309 from being small to extra large thereby increasing the number of physical processor cores to be utilized from a single processor core to eight processor cores and increasing the required memory capacity from 1.75 GB to 14 GB).  

Regarding claims 11-12, they comprise limitations similar to those of claims 2-3 respectively, and are therefore rejected for at least the same rationale.

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BIEMUELLER, in view of RUAN, as applied to claims 1, and 10 above, and in further view of GUPTA et al. Patent No.: US 9,672,054 B1 (hereafter GUPTA).

Regarding claim 4, while BIEMUELLER teaches migrating virtual machines to reduce memory resources, the combination of BIEMUELLER and RUAN does not explicitly disclose:
the request to modify the configuration of the networking manager virtual machine comprises a request to decrease the processing resources and/or memory resources for the networking manager virtual machine.

However, in analogous art, GUPTA teaches:
the request to modify the configuration of the…virtual machine comprises a request to decrease the processing resources and/or memory resources for the…virtual machine ([Column 7, Lines 33-44] At (1), the migration coordinator 114 detects a migration initiation event for migrating the virtual machine instance 108 a. As described above, the migration initiation event may correspond to a request transmitted by an administrator of the service provider environment or a client computing device 130 to migrate the virtual machine instance 108 a. The migration initiation event may also correspond to…requirements (e.g.,…requirements…of applicable computing resources, etc., that make migration of the virtual machine instance 108 a necessary or desirable). [Column 6, Lines 44-51] Examples of such occurrences include, but are not limited to…determinations that one or more virtual machine instances 108 require more or less resources than are being provided in their current physical computing devices 112 (i.e., the request to initiate migration, or modification, of a configuration of a virtual machine corresponds to a request for less resources than what is provided at a current physical computing device)).
  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined GUPTA’s teaching of a request to initiate a virtual machine migration to change the configuration of the virtual machine to decrease processing resources, with the combination of BIEMUELLER and RUAN’s teaching of initiating a networking manager virtual machine migration, to realize, with a reasonable expectation of success, a system that migrates a networking manager virtual machine, as in BIEMUELLER and RUAN, in response to a request to decrease processing resources, as in GUPTA. A person of ordinary skill would have been motivated to make this combination to free up resources that are no longer required by a virtual machine for use elsewhere to optimize resource allocation in a system.

Regarding claim 13, it comprises limitations similar to those of claim 4, and is therefore rejected for at least the same rationale.

Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BIEMUELLER, in view of RUAN, as applied to claims 5, and 14 above, and in further view of MEIRI et al. Patent No.: US 9,110,693 B1 (hereafter MEIRI).

Regarding claim 6, while BIEMUELLER teaches pausing a source virtual machine during virtual machine migration, the combination of BIEMUELLER and RUAN does not explicitly disclose:
initiating the modification to the configuration comprises shutting down the networking manager virtual machine.  

	However, in analogous art, MEIRI teaches:
initiating the modification to the configuration comprises shutting down the networking manager virtual machine ([Column 4, Lines 14-30] A flow chart 100 illustrates processing performed in connection with migrating one or more VMs from a source data center to a target data center…Processing for the flow chart 100 begins at a step 102 where the VM being migrated is frozen (suspended). In some embodiments, the VM being migrated may be shut down completely (i.e., initiation of the virtual machine migration includes shutting down the virtual machine)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined MEIRI’s teaching of shutting down a virtual machine as a step of beginning migration of the virtual machine, with the combination of BIEMUELLER and RUAN’s teaching of initiating a networking manager virtual machine migration, to realize, with a reasonable expectation of success, a system that migrates a networking manager virtual machine, as in BIEMUELLER and RUAN, by shutting down the virtual machine to be migrated, as in MEIRI. A person of ordinary skill would have been motivated to make this combination to improve conventional virtual machine migration methods by allowing for granularity, reducing the time virtual machines are frozen/shut down, and by providing data protection (MEIRI Column 1, Lines 22-35).

Regarding claim 15, it comprises limitations similar to those of claim 6, and is therefore rejected for at least the same rationale.

Claims 7-8, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BIEMUELLER, in view of RUAN, as applied to claims 1, and 10 above, and in further view of OTA Pub. No.: US 2022/0229689 A1 (hereafter OTA).

Regarding claim 7, BIEMUELLER further teaches:
[another] request further indicates a modification to one or more configurations associated with one more additional…virtual machines ([Column 10, Lines 36-43] The customer may interact with the virtual computer system service (via appropriately configured and authenticated API requests) to provision and operate virtual machine instances that are instantiated on physical computing devices hosted and operated by the computing resource service provider 310. The virtual computer system service may also be configured to initiate the migration of virtual machine instances (i.e., first and second requests are received to perform modification of configurations of first and second virtual machines) as described herein), and the method further comprising: 
in response to the request and for each of the one or more additional…virtual machines: notifying a daemon on a second host for the additional…virtual machine to establish a channel with a [network] agent on the second host to receive communications in place of the additional…virtual machine ([Column 3, Lines 59-63] In the route stage of the migration, packet processing by the original virtual machine instance is stopped (because the original virtual machine instance is paused), and the incoming packets are redirected to a privileged domain (i.e., “daemon”) on the host computer. [Column 17, Lines 44-54] In the route stage of the migration, the network connection 514 is reconfigured so that incoming packets 516 from the network 518 that are addressed to be sent to the original VM instance are not delivered 520 to the paused original VM instance 506. Instead, those packets are delivered 530 to the privileged instance 526 and stored in an incoming packet queue 528…The privileged instance intercepts the network packets using the direct connection to the hardware described above (i.e., the privileged instance “establishes” a connection or “channel” between it and an entity, or “agent” in the network, and the privileged instance uses the connection to intercept packets that would normally be routed to the additional VM instance instead, thereby receiving packets “in place of” the additional VM instance)); 
identifying an indication that the modification to the additional…virtual machine is complete ([Column 27, Lines 30-32] After the flip stages 1222, the migration manager may then determine whether the flip of the virtual machine instance was a success 1228. The migration manager may determine that the virtual machine instance was successfully flipped from the source to the target if the memory and/or state (collectively referred to herein as the “instance state”) of the virtual machine instance at the target is sufficiently the same as the instance state of virtual machine instance at the source (i.e., the memory and/or state of the virtual machine instance at the target provides an “indication” that the migration of the additional virtual machine instance is complete)); and 
in response to the indication that the modification to the additional…virtual machine is complete, notifying the daemon on the second host to break the channel with the [network] agent on the second host ([Abstract] During the critical phase, which must be kept as short as possible, a virtual machine instance is paused, network packets are rerouted to a temporary packet queue. [Column 27, Line 60-Column 28, Line 8] If it is the case that the flip of the virtual machine instance was a success 1228, the migration manager may start the virtual machine instance at the target 1230 and may complete the teardown of the source 1232 as described herein, so that the virtual machine instance at the target may operate in place of the virtual machine instance at the source, thus completing the successful migration…The teardown of the source 1232 may remove duplicate network mapping, may remove redundant block storage connections, and may terminate connections with other services and/or resources (i.e., in tearing down the source, packets are no longer rerouted to the temporary packet queue within the privileged instance of the source, because the connection with the network entity is terminated, or “broken”)).  

	While BIEMUELLER discloses multiple requests that each initiate migration of a virtual machine, the combination of BIEMUELLER, and RUAN does not explicitly disclose:
the request further indicates a modification to one or more configurations associated with one more additional…virtual machines;

However, in analogous art, OTA teaches:
the request further indicates a modification to one or more configurations associated with one more additional…virtual machines ([0044] It is assumed that the virtualization infrastructure control apparatus 10 has acquired migration request information (hereinafter referred to as “migration request”) related to an application that provides a certain service from a network management apparatus or the like (not illustrated). This migration request includes identification information of one or more VMs 20 to be subjected to migration (i.e., a migration request indicates that multiple virtual machines are to be migrated));

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined OTA’s teaching of a request that indicates modification to multiple virtual machines, with the combination of BIEMUELLER and RUAN’s teaching of requests indicating modification to multiple virtual machines, to realize, with a reasonable expectation of success, a system that modifies multiple virtual machines, as in BIEMUELLER, in response to a request to modify the multiple virtual machines, as in OTA. A person of ordinary skill would have been motivated to make this combination to enable a single request to initiate modification to multiple virtual machines, instead of requiring multiple requests, thereby simplifying the modification process.

Regarding claim 8, BIEMUELLER further teaches:
initiating the modifications to the…virtual machine and the one or more additional…virtual machines ([Column 10, Lines 36-43] The customer may interact with the virtual computer system service (via appropriately configured and authenticated API requests) to provision and operate virtual machine instances that are instantiated on physical computing devices hosted and operated by the computing resource service provider 310. The virtual computer system service may also be configured to initiate the migration of virtual machine instances (i.e., migration to modify configurations of first and second virtual machines is initiated) as described herein).  

Regarding claims 16-17, they comprise similar limitations to those of claims 7-8, and are therefore rejected for at least the same rationale.

Regarding claim 19, it is a method claim that comprises similar limitations to those of claims 1 and 7, and is therefore rejected for at least the same rationale.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BIEMUELLER, in view of RUAN, in view of OTA, as applied to claim 19 above, and in further view of ASHOK.

Regarding claim 20, it comprises similar limitations to those of claim 2, and is therefore rejected for at least the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195